DETAILED ACTION

Response to Amendment 
The amendment of 05 January 2021 has been entered.  Claim 1 has been amended.  Claims 1-10 are pending in this application with claim 1 being independent claim.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Whitman on 09 March 2021.

The application has been amended as follows: 
In the Claims:
Claim 1, line 11, after “the high voltage”, insert --, wherein the high-voltage stage is contained inside the dielectric layer--.
 
The following is an examiner’s statement of reasons for allowance:   Because the independent claim 1 has been amended to include the limitation “the high-voltage stage is contained inside the dielectric layer” and the limitation “the connecting piece is contained as a conductive region inside the dielectric layer” to clearly distinguish from the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795